DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to AFCP 2.0 filed on 08/15/2022.
Claims 1-20 are presented for examination.
Response to Arguments
Applicant's arguments/amendments filed 08/15/2022 have been fully considered. Therefore, the rejection of 35 USC 101 has been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Ohazulike et al (US Publication No. 2017/0091289 A1) teaches in Fig. 9 reveal an Audi Q5 model, whose glass (panoramic) sunroof is susceptible to breakage under very cold temperatures, in August 2012, there was a recall of this Audi model due to some safety risks posed by the sunroof defect, the detected keywords and attributes that passed the validation test are shown in Fig. 9 as cluster graph similar to the example of Fig. 3 par [0251], accordingly, the results in can be displayed in the form of correlation network or cluster graph as exemplarily shown in Fig. 9, this network cluster with a correlation limit par [0252], the potential recall situations may be predicted or detected earlier in the future based on the embodiments and examples of the present disclosure on live obtained social media data, which implies very significant potential of cost savings but also of driver safety due to early detection of potential safety related issues par [0254].
Barfield et al (US Publication No. 2016/0035150 A1) teaches provide for the analysis of vehicle data to predict potential component failures or other mechanical failures relating to the vehicle, the vehicle data that is analyzed may include diagnostic information from an OBD port of the vehicle….generate one or more models that may predict failures relating to the vehicle, reports or alerts may be delivered to an owner, vehicle manufacture, or service representative associated with the vehicle, the reports may included the probability of failure within specific timeframes…vehicle owners may be prospectively notified of potential issues relating to the operation of components of the vehicle, allowing the vehicle owners to mitigating action before component failure par [0015].
Ohazulike et al, Barfield et al and other prior arts do not singularly or in combination disclose the limitations: “comparing, by the one or more processors of the computer system, the first design graph with each of the plurality of other design graphs for each of the plurality of vehicles using a graph-matching technique; determining, by the one or more processors of the computer system, which of the plurality of other design graphs match the first design graph, wherein matches represent a nearest neighbor match to the defective design; identifying, by the one or more processors of the computer system, a plurality of recall candidate vehicles from the plurality of vehicles that incorporate a design associated with the nearest neighbor match to the defective design; and initiating, by the one or more processors of the computer system, a recall of the plurality of recall candidate vehicles” as recited in claims 1, 8, and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        08/25/2022